DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.

Response to Amendment
This office action is in response to amendment filed on 8/3/21.  Claims 1, 3, 13 and 14 are currently pending and claims 2, 4, and 9-12 are withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ebenesar Thomas on 9/21/21.
The application has been amended as follows: 
1. (Currently Amended)  A Master Node (MN) in a mobile communication system for a dual connectivity (DC), the mobile communication system configured to include a User Equipment (UE), the 
at least one processor; and
at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to:
in an addition or modification procedure of the SN,
 perform a key update procedure for the SN when the MN receives a first message from the SN,
derive a new key of the SN,
send, to the SN, a second message including the new key of the SN and a first identifier of a set of information related to a security, 
send, to the UE, a RRCConnectionReconfiguration message including a second identifier of the set of information to indicate the new key of the SN in a manner such that the UE derives the new key of the SN based on the second identifier of the set of information, and
send, to the mobility management node, a third message including cell related information. 
2. (Canceled).
3. (Currently Amended)  A method of a Master Node (MN) in a mobile communication system for a dual connectivity (DC), the mobile communication system configured to include a User Equipment (UE), the MN, a Secondary Node (SN), and a mobility management node,  and the UE being connected to the MN and the SN, the method comprising:
in a case of an addition or modification procedure of the SN,
performing a key update procedure for the SN when the MN receives a first message from the SN, when the MN updates a key for the SN;
deriving a new key of the SN;
a first identifier of a set of information related to a security, 
sending,  to the UE, a RRCConnectionReconfiguration message including a second identifier of the set of information to indicate the new key of the SN in a manner such that the UE derives the new key of the SN based on the second identifier of the set of information, and
sending, to the mobility management node, a third message including cell related information.
4-12. (Canceled).
13. (Previously Presented)  The MN according to claim 1, wherein the cell related information indicates the DC.
14. (Previously Presented)  The method according to claim 3, wherein the cell related information indicates the DC.

Allowable Subject Matter
Claims 1 ,3, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art either alone or in combination provides the motivation to teach “send, to the SN, a second message including the new key of the SN and a first identifier of a set of information related to a security, send, to the UE, a RRCConnectionReconfiguration message including a second identifier of the set of information to indicate the new key of the SN in a manner such that the UE derives the new key of the SN based on the second identifier of the set of information” in combination of all the remaining limitations of the claim.  Claim 3 recites similar subject matter and is allowed for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.